DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Patent Board Decision
Regarding the Patent Board Decision from 01/07/2021: Claims 1-4, 6-13, and 15-21 are pending. Claims 5, 14, and 22 have been cancelled.

Response to Arguments
Rejections under U.S.C. 103
Applicant's arguments with respect to the prior art rejections claims 1-4, 6-13, and 15-21 are rejected under AIA  35 U.S.C. 103 as being obvious over IM (US 2012/0280382 A1; hereinafter IM) in view of Gavillet (US 2014/0369005 A1, newly cited, heretofore referred to as Gavillet) have been considered and are persuasive.  Therefore the rejection has been withdrawn.


Allowable Subject Matter
Claims 1-4, 6-13, and 15-21 are allowed.
In claim 1, the specific limitations of  “… a circuit board having a first means for holding a phase change material; and plural pins projecting into the circuit board to make thermal contact with the first means for holding the phase change material and projecting out of the circuit board to make thermal contact with a component configured to be mounted on the circuit board.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-4 and 6-9 are allowed for depending from allowable claim 1.
In claim 10, the specific limitations of  “… providing a circuit board; forming an internal space in the circuit board; and after forming the internal space positioning a phase change material in the internal space to contact a surface of the circuit board.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 11-3, and 15-17 are allowed for depending from allowable claim 10.
In claim 18, the specific limitations of  “… placing a first means for holding a phase change material in thermal contact with the circuit board; and using plural pins projecting into the circuit board to make thermal contact with the first means for holding a phase change material pocket and projecting out of the circuit board to make thermal contact with the component.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 19-21 are allowed for depending from allowable claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Nelson et al teaches a phase change material but does not teach “… a circuit board having a first means for holding a phase change material; and plural pins projecting into the circuit board to make thermal contact with the first means for holding the phase change material and projecting out of the circuit board to make thermal contact with a component configured to be mounted on the circuit board.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ADAM S CLARKE/Examiner, Art Unit 2867    

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867